          Case 1:20-cr-00692-RA Document 11
                                         10 Filed 03/22/21 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    March 22, 2021

BY ECF                                                                      Application granted. The sentence is
The Honorable Ronnie Abrams                                                 adjourned to July 8, 2021 at 11:30 a.m.
United States District Court
Southern District of New York
                                                                            SO ORDERED.
40 Foley Square, Courtroom 1506
New York, New York 10007
                                                                            _____________________
           Re:    United States v. Whitehead, 20 Cr. 692 (RA)               Ronnie Abrams, U.S.D.J.
                                                                            March 22, 2021
Dear Judge Abrams:

        The Government submits this letter jointly on behalf of the parties to request an
adjournment of sentencing currently scheduled for April 9, 2021. The parties require additional
time to discuss and potentially resolve certain issues relevant to sentencing, including to permit
the victim company to complete an internal investigation of the matter. The parties therefore
request a ninety-day adjournment to July 8, 2021.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                             By:
                                                    Mitzi S. Steiner
                                                    Assistant United States Attorney
                                                    (212) 637-2284



CC: Michael J. Alber, Counsel for Eric Ian Whitehead
